DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 5, 11-121, 17 and 18 have been withdrawn based upon Restriction/Election. Claims 1-4, 6-10, 13-16, 19 and 20 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 08/02/2021 has been entered.
Priority
	The U.S. effective filing date has been determined to be 12/12/2012, the filing date of the U.S. Provisional Application No. 61/736,100.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a Written Description Rejection.
Scope of the Claimed Invention:
	Applicant claims a method of creating a formulation for a compound, comprising: 
	determining a compound interactive agent which increases a solubility fraction of the compound in an aqueous medium, wherein the compound interactive agent is formed by conjugating 
	creating an amphiphilic compound by conjugating the compound interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain so that at least one compound interactive domain of the amphiphilic compound comprises a residue of the amino acid group or the peptide group and the at least one compound interactive group pendant thereon, the at least one compound interactive domain being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one compound interactive domain being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, and combining a plurality of molecules of the compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic 

Disclosure of the Instant Application:
	The instant Specification discloses that:
	“Amphiphilic agents (which have a hydrophilic segment or head and a hydrophobic segment or tail) such as surfactants and various lipid-based formulations, such as micelles, emulsion, cream, liposome, solid-lipid nanoparticles are frequently used formulation systems for poorly soluble drugs.” (p. 2, [05]). And that “The systems, methods and compositions hereof provide a strategy to reduce or
eliminate the difficulties of formulation problems associated with traditional amphiphilic formulations.” specifically including “ compound/drugs which exhibit poor water-solubility, but are only moderately hydrophobic by nature.” (p. 11, [52]-[53]).
	 “In one aspect, a method of creating a formulation for a compound includes determining a compound interactive agent comprising at least one group that interacts with the compound, creating a carrier agent by conjugating or attaching at least one compound interactive domain including the at least one group that interacts with the compound with/to at least one hydrophilic domain, and combining the compound and the carrier agent to create the formulation. In a number of embodiments, creating the carrier agent further includes conjugating or attaching the 
	“In a number of embodiments, the hydrophilic oligomer or the hydrophilic polymer is a polyalkylene oxide, a polyvinylalcohol, a polyacrylic acid, a polyacrylamide, a polyoxazoline, or a polypeptide. In a number of embodiments, the polyalkylene oxide is a polyethylene glycol. The at least one hydrophilic domain may, for example, include at least one ionic group. In a number of embodiments, the at least one hydrophilic domain includes at least one carboxylic acid group, at least one amine group, at least one saccharide group, or at least one polysaccharide group.” (p. 2, [08]).
	“PEG chains may be used in the hydrophilic segments hereof. PEG chains may, for example, be replaced with other hydrophilic groups, including, for example, carboxyl or amine groups that have hydrophilic properties, or other hydrophilic polymers, sugars, etc.” ([61]).
	“In a number of embodiments, the bottom-up approach hereof begins with selecting a drug interactive domain, followed by constructing the carrier agents (for example, amphiphilic agents, surfactants or polymers), and further development into, for example, a formulation such as a micelle formulation, an emulsion formulation, a liposome formulation, a hydrogel formulation or another formulation 
	“For example, the utility of multi-chain PEGylated micelle-forming amphiphilic agents or surfactants for additional hydrophobic as well as hydrophilic agents has been demonstrated as set forth in the representative examples of Table 1 below. Examples of hydrophobic and bulky molecules include JP4-039, […]”. (p. 16, [67]).
	The instant Specification discloses the PEG-lipopeptide species as follows:
PEG2000-FmocLys-Oleate, PEG2000-Lys(FmocLys-Oleate)2, PEG1000-FmocLys-FmocLys-Lys-di-Oleate, and PEG1000-Lys[Lys(FmocLys-Oleate )2]2 (p.21, Table 4; Figure 2).
In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Defining the genus of “compound interactive group” merely by function, e.g., “which increases the solubility fraction of the compound…” is insufficient.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Discussion:
	The instant specification provides limited examples within the scope of the claimed method of creating a formulation for a compound including creating an amphiphilic compound, and specifically limited with respect to the “hydrophilic domain” the “hydrophobic domain” and the “compound interactive domain. Instant claim 1 is generic to any “hydrophilic domain”, any “hydrophobic domain” and any 
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these 
	Specifically, with respect to the step of “determining”, the instant specification discloses that: “The motifs may, for example, additionally or alternatively be predicted theoretically based on the known structural features of a particular agent, such as charge properties, aromatic ring structures, hydrogen bonding potential, etc. A naphthylacetyl group, for example, is predicted and experimentally confirmed to be as active as an FMOC group.” (p. 13, [57]). Which clearly suggests a mental step. Additionally, the number of amino acids and peptide groups that exist is larger than those disclosed in the as-filed Application, and particularly those described in Table 3 which is limited to only a few species within the broader genus. Instant claim 14 appears to not require the step of “determining” at all as the claim requires that “the interactive domain comprises at least one fluorenylmethoxycarbonyl group”, which has already been determined. Specifically with respect to instant claim 6, it is not clear what “determining a soluble fraction of the compound in the aqueous medium” actually means in terms of the required mole fraction per Table 3 of the instant specification which describes from “Molar ratios” 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 6-10, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	a. Claims 1-4, 6-10, 13-16 are rejected as being indefinite in reciting “compound interactive agent” (in lines 3-4 and 9) and “compound interactive domain” (in lines 11 and 13) in claim 1 as it is unclear whether these are the same domain that comprises a residue of the amino acid group or the peptide group and the at least one compound interactive group pendent thereon.  Thus, since the compound interactive domain only comprises “a residue of the amino acid group or the peptide group”, but is otherwise structurally identical comprising “the at least one compound interactive group pendent thereon”, it is unclear whether the domain and agent are intended to refer to the same or different structures and if the same, why the different nomenclature? If different, what is the structural difference between the compound interactive domain and the compound interactive agent and why is there significant overlap in the structures?   It is unclear what is meant by “a residue” of the amino acid group or the peptide group.  The examiner suggests that Applicants remove the “a residue” language in claim 1 and clarifying the apparent redundant nature of the domain and agent, provided no new matter is introduced.
 
	b. Claims 7 and 9 are indefinite in reciting “wherein the at least one compound interactive group of the compound interactive domain comprises …” in  claim 7, lines 1-2.  Claim 7 refers back to claim 1, wherein claim 1 recites a “compound interactive agent” and a “compound interactive domain”, each of which comprise at 
	c. Claim 7 recites “the compound” (lines 5-6) and it is unclear what compound is being referenced.  Is claim 7 referring to the compound of claim 1 or to the compounds of claim 7?  Dependent claim 9 is also rejected as it does not resolve the ambiguity.
	d. Claim 7 recites “or a group which is a residue of a molecule selected from the group of the compound, a portion of the compound,….” in lines 5-11.  It is unclear what the group is, and it is unclear what the residue of a molecule of the compound is, or a portion of the compound.  Is it a residue of a portion of the compound and what is the compound?  Dependent claim 9 is also rejected as it does not resolve the ambiguity.
	e. Claims 19 and 20 are rejected as being indefinite in reciting “at least one compound interactive domain comprising a residue of the amino acid or the peptide of a compound interactive agent […]” because the compound interactive agent is formed by conjugating the amino acid or the peptide (and not “a residue”….).  Thus, one skilled in the art would not be reasonably apprised whether the compound interactive domain comprises the compound interactive agent or not, particularly domain and agent, provided no new matter is introduced.
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 6-10, 13-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MAEDA (EP 1,591,450 A1; published November, 2005) in view of Clare et al. (“The Use of Nano Polymeric Self-Assemblies Based on Novel Amphiphilic Polymers for Oral Hydrophobic Drug delivery,” Pharmaceutical research Vol. 29, No. 3 (20122), pp. 782-794).
Applicants Claims
		Applicant claims a method of creating a formulation for a compound, comprising: 
	determining a compound interactive agent which increases a solubility fraction of the compound in an aqueous medium, wherein the compound interactive agent is formed by conjugating 
	creating an amphiphilic compound by conjugating the compound interactive agent with at least one hydrophilic domain and with at least one hydrophobic domain so that at least one compound interactive domain of the amphiphilic compound comprises a residue of the amino acid group or the peptide group and the at least one compound interactive group pendant thereon, the at least one compound interactive domain being positioned in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the at least one compound interactive domain being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, and combining a plurality of molecules of the compound and a plurality of molecules of the amphiphilic compounds to create the formulation, wherein molecules of the plurality of molecules of the amphiphilic compound form nanostructures into which molecules of the plurality of molecules of the compound are loaded. (instant claim 1).
	Applicants claim a method of creating a formulation to deliver a compound to a patient, comprising: 
	providing a plurality of molecules of an amphiphilic compound wherein each of the molecules of the amphiphilic compound comprises at least one hydrophilic domain conjugated with at least one compound interactive domain comprising a residue of an amino acid or a peptide of a compound interactive agent, the compound interactive agent being formed by conjugating the amino acid or the peptide and at least one compound interactive group that interacts with the compound via hydrogen bonding, via charge interaction or via π - π interaction and which is pendant on the  in the interfacial region between the at least one hydrophilic domain and the at least one hydrophobic domain, the compound interactive domain being different from the at least one hydrophilic domain and from the at least one hydrophobic domain, the compound interactive agent being determined to increase the soluble fraction of the compound in an aqueous medium; and 
	combining a plurality of molecules of the compound with the plurality of molecules of the amphiphilic compound, wherein molecules of the plurality of molecules of the amphiphilic compound from nanostructures into which molecules of the plurality of molecules of the compound are loaded (instant claim 19).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	MAEDA teaches tissue-specific drug delivery systems including peptide-water-soluble polymer conjugates optionally having protective groups that are useful as the intermediates of these conjugates, colloidal carriers made from these conjugates (see whole document, particularly the abstract). MAEDA teaches “Conjugates (I) of A, B, and C, wherein A and C are conjugated at either end of B by peptide bonds with A being a lipid selected from […] higher fatty acids […], B being a substrate peptide […] C being a water-soluble polymer selected from the group consisting of polyethylene glycols […]. (p. 4, [0017])(instant claims 1 & 19, the hydrophilic domain being a polyalkylene oxide such as polyethylene glycol; instant claims 3-4, 14-16. MAEDA teaches the lipids (A) include fatty acids such as 
	MAEDA teaches that their colloidal carriers include micelles (p. 5, line 53; p. 14, [0092])(instant claim 9).
	MAEDA teaches fluorenylmethylcarbonyl (Fmoc) as protecting groups for forming their conjugates (p. 10, [0061]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MAEDA is that MAEDA does not expressly teach the PEG-peptide-lipid conjugates include pendant Fmoc groups as compound interactive groups.
	However MAEDA clearly teaches that the fmoc groups are good protecting as well as good leaving groups (implicitly), and the pendant accessibility of the fmoc group will allow one of ordinary skill in the art to attach drugs or other targeting moieties to the conjugated micelle. MAEDA teaches drugs including paclitaxel (p. 15, [0100]; specifically p. 16, line 10).
	Clare et al. teaches that: “Polymeric self-assemblies have been widely studied for their potential as hydrophobic drug solubilizing agents since they were first reported in 1984. They are commonly formed from amphiphilic polymers where 
 	Clare et al. teaches that “However, despite most hydrophobic drugs consist of aromatic or cyclic ring systems, to our best knowledge, the attachment of aromatic groups to a pre-formed water soluble polymer backbone, where the aromatic groups serve as the only hydrophobic moiety have not yet been explored for oral hydrophobic drug delivery. Here we investigate the ability of novel poly(allylamine) (PAA) modified with different types and levels of aromatic pendant groups (Fluorenylmethoxy carbonyl (fmoc) […].” (p. 783, col. 1 last paragraph through col. 2, line 4; Figure 1-b).
	Specifically regarding the step of determining a compound interactive agent (instant claim 1, lines 3-8 & claim 6), the instant specification discloses that “The compound/drug-interactive segment, region or domain […] may, for example, be experimentally determined through, for example, solubility tests of individual motifs such as protected amino acids or PEG-conjugates of protected amino acids that have increased water solubility.” [emphasis added](pp. 12-13, paragraph [56]). And that “The motifs may, for example, additionally or alternatively be predicted theoretically based on known structural features of a particular agent, such as charge properties, aromatic ring structures, hydrogen bonding potential, etc.” [emphasis added](p. 13, paragraph [57]). Thus the step of determining a compound interactive agent is reasonably interpreted as encompassing a mental step (e.g. predicted theoretically) in claims 1-4 and 7-10. Instant claim 6 requires the additional limitation “wherein determining the compound interactive agent comprises determining a soluble fraction of the compound in the aqueous medium including the compound […] and the compound interactive agent or the compound interactive agent conjugated to a hydrophilic polymer.” However, this step could still be done, for example, using a computational approach (see, e.g. Ariën et al., of record as cited on PTO-892 dated 03/02/2021, non-patent literature document “X”), or simply a mental step such as predicting theoretically based on known structural features, in addition to the experimental approach disclosed.
	Clare et al. clearly teaches using different pendant hydrophobic groups (fmoc & dansyl, cholesteryl - p. 783, col. 2, lines 2-9) for increasing drug solubilization (p. 783, col. 1, lines 7-12), colloidal stability, encapsulation efficiency and drug release kinetics (p. 783, col. 1, lines 15-18). Thus, one of ordinary skill would have recognized that screening pendant groups such as Fmoc, dansyl, cholesteryl, etc. that are able to increase drug solubilization, colloidal stability, encapsulation efficiency and drug release kinetics, when using a drug such as paclitaxel in a drug delivery 
	Claire et al. clearly teaches their selection method included recognition that the structure of the drug being solubilized and the pendant groups for increasing solubility should be structurally similar. Specifically, Claire et al. teaches that “most hydrophobic drugs consist of aromatic or cyclic ring systems, to our best knowledge, the attachment of aromatic groups to a pre-formed water soluble polymer backbone, where the aromatic groups serve as the only hydrophobic moiety have not yet been explored for oral hydrophobic drug delivery.” [emphasis added](p. 783, col. 1, last paragraph). And that they selected “aromatic pendant groups (Fluorenylmethoxy carbonyl (fmoc) and dimethylamino-1- naphthalenesulfonyl (dansyl) on the enhancement of hydrophobic drug solubility” [emphasis added] the drugs selected being “Three hydrophobic drugs containing aromatic or cyclic ring structures […].” [emphasis added](p. 783, col. 2, lines 3-6 & 13-14). Accordingly, one of ordinary skill in the chemical arts would have simply recognized that structural elements such as aromatic groups (shared between the solubility enhancing pendant groups and the drug being solubilized) would have reasonably increased the solubility of hydrophobic drug species and based on knowledge in the 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a an amphiphilic molecule containing micelle formulation including conjugates (I) of A, B, and C, wherein A and C are conjugated at either end of B by peptide bonds with A being a lipid such as oleic acid, C being a water-soluble polymer such as polyethylene glycol, and B being a peptide group linking groups A and C on either end, as suggested by MAEDA, for drug delivery, the amphiphilic molecules including an Fmoc group as a good protecting as well as good leaving groups (implicitly), and the pendant accessibility of the fmoc group will allow one of ordinary skill in the art to attach drugs or other targeting moieties to the conjugated micelle, as suggested by MAEDA, or as a drug interactive group as suggested by Clare et al. in order to improve the drug loading and release profile from the micelle formulation. Furthermore, one of ordinary skill in the art would have been motivated to screen and determine (Experimentally or Mentally) the increase in solubility for other hydrophobic drugs for improved incorporation into the amphiphilic structure of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).	

Response to Arguments:
	Applicant’s arguments with respect to claims 1-4, 6-10, 13-16, 19 and 20 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Double Patenting
	Applicants have filed Terminal Disclaimers over U.S. Patent Nos. 9,855,341 and 10,172,795 are acknowledged and the obvious-type double patenting rejections over these cases have been withdrawn.	

Conclusion
	Claims 1-4, 6-10, 13-16, 19 and 20 are pending and have been examined on the merits. Claims 1-4, 6-10, 12-16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a). No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/IVAN A GREENE/Examiner, Art Unit 1619             


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that claim 12 includes a hydrophobic domain other than a lipid which is Applicants elected species and should be withdrawn.
        2 Published online: 5 October 2011.